DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 or Remarks that Bora et al. (US2014/0062297 A1) does not disclose render an indication of relative priorities of influence by the one or more signals. Examiner respectfully disagrees. Bora in Fig. 81 discloses assigning “High” “Medium” and “Low” or numerical values to the programs (8104 Fig. 81) and in [0373] discloses “Different programs can have different priorities as a function of day or sensor input or any other condition 8104. For example, the program of light output in terms of color temperature change as a function of time of the day can have higher priority over the program for light output from II Device as a function of weather changes unless the weather condition becomes very harsh crossing the defined limit and warning has to be given to the user with certain color light output from the II Device(s).” Since Bora disclose different priorities of the different programs which are based on different signals such at time of day, sensor input or weather signal and that users can change or modify the priorities (8106 Fig. 81) which would meet the limitations of render an indication of relative priorities of influence by the one or more signals.
In response to applicant's argument on page 7 or Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art looking at Bora and Kaluskar would see that allowing user to change priority of different program with signals received as disclose in Bora to the system of Kaluskar would allow user to change lighting programing to user preferences and priorities making the system more flexible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10-11, 14, 17, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaluskar et al. (US 2011/0277001 A1) in view of Pederson (US 2014/0191682 A1), Bosua et al. (US 2015/0130359A1), and further in view of and Bora et al. (US2014/0062297 A1).
Regarding claim 1, Kaluskar discloses a computing device (home device 225B Fig. 1) comprising: one or more processors (processor based device computer, home device comprising a computing device, mobile device [0011])
a wireless communication interface ([0011-13], [0036-0039]] WLAN Fig. 3B) operably coupled with the one or more processors; and 
memory (implicitly disclosed in computer device, mobile device [0011]) operably coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors [0020]), cause the one or more processors to: 
receive, from a lighting unit controller (Fig. 3a,3b; gateway device 101) over the wireless communication interface ([0039] [0011-13]), data indicative of one or more signals obtainable by the lighting unit controller that influence a manner in which the lighting unit controller controls a lighting unit (Fig. 3a, 3b, home appliance 233); and 
display a visual representation ([0022]) of the one or more signals and a manner in which the one or more signals influence the manner in which the lighting unit controller (Fig. 3a, 3b gateway device 101) controls the lighting unit (Fig. 3a, 3b home appliance 233; claim 1, [0037] [0020-22]);  
Kaluskar does not specify receive, from a lighting unit controller device over the wireless communication interface data indicative of one or more signals obtainable by the lighting unit controller that influence a manner in which the lighting unit controller controls one or more properties of light to be emitted by a lighting unit, and a user input having a touch screen render, on the screen, a user interface operable to alter the manner in which the one or more signals influence the one or more properties of light emitted by the lighting unit.
Pederson discloses in fig. 1 receive, from a lighting unit controller device (website includes a user interface[0212]) over the wireless communication interface data indicative of one or more signals obtainable by the lighting unit controller(input from sensors and status [0212]) that influence a manner in which the lighting unit controller controls one or more properties of light to be emitted by a lighting unit(changing intensity [0212]) and a wireless communication (123) between a light controller (112) and lighting unit(124) and an identifier (264[0164][204-207])  associated with a lighting unit controller; and establish communication with the lighting unit controller via the wireless communication interface based on the identifier([0164][204-207]) receive, at the user input, a user instruction to alter the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit (claim 1, [0037][0020-22]);  and transmit, via the wireless communication interface to the lighting unit controller, an indication of the user instruction (claim 1, [0037][0020-22]) wherein the user input comprises a touchscreen (Pederson:[0212] “facility control website may include a touchscreen”), render, on the screen, a user interface operable to alter the manner in which the one or more signals influence the one or more properties of light emitted by the lighting unit (Pederson:[0212]) .
 Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to use identifiers and include signals for controlling light properties as disclosed in Pederson with the system of Kaluskar to produce different lighting effects and identify different lighting units.
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to have a user input using a touch screen and allow user to change how light properties affect the lighting unit as disclosed in Pederson with the system of Kaluskar to produce different lighting effects and to allow uses to easily program the lights to user preferences.
Kaluskar in view of Pederson does not specify obtain, from the lighting unit, an identifier associated with the lighting unit controller.
Bosua disclose obtain, from the lighting unit(secondary remote unit 20 in Fig. 6 obtains from lighting unit 100 Fig. 4) an identifier associated with the lighting unit controller (secondary remote unit 20 receives information including primary remote device 10 connection information e.g. identifier [0026]),  and establish communication with the lighting unit controller via the wireless communication interface based on the identifier (the secondary remote device can communicate information indirectly to the connected system, through the primary remote device 10[0026])
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to obtain identifier associated with light controller from the lighting unit as disclosed in Bosua with the system of Kaluskar to allow for different configurations of lighting controllers to the system and to better facilitate secure communication between the lighting devices and the computing device.
Kaluskar does not specify to render an indication of relative priorities of influence by the one or more signals.
Bora discloses wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to render an indication of relative priorities of influence by the one or more signals [0373]).
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to change relative priorities of influence of certain control signals as disclosed in Bora to the control signals of Kaluskar to allow user to change lighting programing to user preferences and priorities (Bora: 8108 Fig. 81).
Regarding claim 5, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to render one or more graphical elements that are operable by a user to alter the relative priorities of influence by the one or more signals (Bora: [0236]).
Regarding claim 8, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to extract the identifier associated with the lighting unit controller from coded light emitted by the lighting unit (Pederson: [0164] [204-207].)
Regarding claim 10, Kaluskar discloses the computing device (home device 225B Fig. 1) computing device of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to extract the identifier associated with the lighting unit controller from a radio signal emitted by the lighting unit (Pederson: [0033] [0022-24]).
Regarding claim 11, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the one or more signals include a service or application operating on one or more remote computing devices (claim 1, [0037] [0020-22]; Pederson: [0212]).
Regarding claim 14, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the one or more signals include one or more rules associated with a lighting system of which the lighting unit is a member (claim 1, [0037] [0020-22]).
Regarding claim 17, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to ascertain one or more signals that have previously influenced how the lighting unit controller controlled, or will influence in the future how the lighting unit controller controls, one or more properties of light emitted by the lighting unit (Pederson:[0212]).
Regarding claim 23, Kaluskar discloses the computing device and lighting unit controller of claim 1, wherein the lighting unit controller (Fig. 3a,3b; gateway device 101) is part of a unit that is separate from the lighting unit (Fig. 3a, 3b, home appliance 233).
Regarding claim 24, Kaluskar discloses the computing device of claim 1, wherein the data indicative of one or more signals comprises a trigger and an action responsive to the trigger (Fig. 3a, 3b, home appliance 233; Pederson: (input from sensors and status [0212]).
Regarding claim 25, Kaluskar discloses the computing device of claim 1, except wherein the trigger is based on news update provided by a web service. 
Bora discloses data indicative of one or more signals comprises a trigger and an action responsive to the trigger and the trigger is based on news update provided by a web service. [0231]] (weather alerts [373] local weather data feeds could be accessed through various web services on the connected device [0382]) weather alerts [0231] [373].
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to have the data indicative of one or more signals comprise a trigger based on a news update provided by a web service as disclosed in Bora to the control signals of Kaluskar to allow for change in lighting effects due to weather and warn users.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844